Citation Nr: 0708205	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability, 
claimed as residuals of a right eye injury. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1981 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In June 2005, the 
Board remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service medical records reflect that in April 1983, the 
veteran was seen after he got hit in the right eye two weeks 
prior.  He said that after the accident that he temporarily 
lost vision and his vision was blurry for several minutes.  
He also complained of seeing lines and floaters in the eye.  
An assessment of normal eyes with floaters was noted.  There 
were no further complaints related to the right eye in the 
service medical records.

Post-service medical records include a May 2002 VA clinical 
record noted no blurred vision or double vision, irritated 
eyes or eye pain, or light flashes or halos around lights.  
Additionally, his pupils were equal, round, and reactive to 
light; extraocular muscles were intact; conjunctiva was 
clear; and lids were without lag.  A July 2002 examination 
report showed a prescription for glasses.  Another VA 
clinical record dated in August 2004 noted that the veteran 
had a previous diabetic eye examination done outside VA in 
February 2004, the results of which were normal.  Most 
recently, a September 2005 VA clinical record noted 
assessments of chorioretinal atrophy of the right eye, dry 
eye, and refractive error.  

An examination is necessary to determine the etiology of any 
right eye disability in light of the veteran's right eye 
accident during service and the September 2005 assessment of 
chorioretinal atrophy of the right eye.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any eye 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.
If an eye disability (such as 
chorioretinal atrophy) is identified, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to service 
(specifically the 1983 accident involving 
the right eye).  The rationale for all 
opinions expressed must also be provided.   

2.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, the claims should 
be returned to this Board for further 
appellate review, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

